DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/650074, filed on 06/05/2015.
Response to Arguments
Claims 1, 7 are amended in the reply filed on 08/02/2022; claims 12-18 are newly added.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references below.
Applicant's remaining arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that immediately after the cooling is stopped the heater is stopped. 
Examiner disagrees, and notes that there appears to be no support for the limitation. See below for 112 rejections. 
Applicant argues that Ueno fails to disclose “executing a STABLE period…which is followed by executing the DEPOSITION period. 
Examiner disagrees, and notes that Ueno discloses controlling the cooling gas, and shows explicitly in the drawings that gas is applied to the edges of the substrate(s). 
Applicant argues that when temperatures of the regulation parts (320) are controlled, so as not to flow a cooling gas; and also that Ueno does not disclose heating the substrate from its peripheral side. 
Examiner disagrees, and notes that the figures of Ueno already clearly show cooling gas (arrows) flowing to the periphery of the substrates. Additionally, Ueno discloses multiple scenarios and also teaches that the changes can be for result effective variable.
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “and immediately following the stopping the operation of the cooling the substrate” in the claim. Applicant has not shown support in the specification for “immediately.” Appropriate clarification is requested.
Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites “wherein the operation of the cooling the substrate is started after a temperature in the processing chamber reaches the process temperature” in the claim. This limitation does not appear to be supported in the specification, nor has Applicant pointed out such support. 
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites “wherein the operation of the cooling the substrate is started after a temperature in the processing chamber reaches the process temperature” in the claim. This limitation does not appear to be supported in the specification, nor has Applicant pointed out such support. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "and immediately following the stopping the operation of the cooling the substrate" in the claim. It is unclear what time frame is implied by “immediately following” which this is not supported in the disclosure. Examiner will interpret as “after the stopping the operation of the cooling the substrate.” Appropriate clarification is requested.
Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "wherein the operation of the cooling the substrate is started after a temperature in the processing chamber reaches the process temperature" in the claim.  Claim 1 already recites cooling the substrate before a deposition period (before the process temperature), so it is unclear how the operation of cooling the substrate is started (again). Examiner interprets as “wherein the operation of the cooling the substrate is continues after a temperature in the processing chamber reaches the process temperature.”  Appropriate clarification is requested.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "wherein the operation of the cooling the substrate is started after a temperature in the processing chamber reaches the process temperature" in the claim.  Claim 1 already recites cooling the substrate before a deposition period (before the process temperature), so it is unclear how the operation of cooling the substrate is started (again). Examiner interprets as “wherein the operation of the cooling the substrate continues after a temperature in the processing chamber reaches the process temperature.”  Appropriate clarification is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0197352 to Ueno.
Claim 1: Ueno discloses a method of manufacturing a semiconductor device comprising (abstract): transferring a substrate to a process chamber including an inner tube and an outer tube (para. [0140, 0180]); 
executing a STABLE period by cooling the substrate transferred to the process chamber while heating the substrate from its outer peripheral side (para. [0181-0182]);
after the STABLE period (para. [0183] where “subsequently” is disclosed; and it is interpreted that “after the stable period” does not preclude cooling stopping before the deposition period), executing a DEPOSITION period by supplying a process gas to the process chamber (para. [0186]); wherein an operation of the cooling substrate and an operation of supplying the process gas are executed simultaneously from a start of the DEPOSITION period for a specific time period (see para. [0194] where flowing cooling gas while depositing is disclosed; and also regarding “specific time period” it is noted that this is step does not appear to be required for any “defined” time);
after the specific time period (see above where it is noted that no “defined time” is claimed), regarding stopping the operation of the cooling the substrate to increase a temperature inside the outer tube (while the process gas is supplied the DEPOSITION period (see para. [0206-0207] where the cooling gas flow can be increased or decreased in order to achieve the desired outcome, in this case a result effective variable such as increasing the outer tube temperature),
regarding: and after the stopping the operation of the cooling the substrate, stopping an operation of the heating the substrate to increase heat transfer from the process chamber to its outside such that a detected temperature of the outer peripheral side of the substrate decreases faster than a detected temperature of a central side of the substrate, (is it noted that the heating can be increased or decreased as necessary for the purpose of fine-tuning film thickness as a result effective variable, para. [0207-0208]).
wherein as the STABLE period and the specific time period end, a temperature on the outer peripheral side of the substrate is stabilized to be lower than a temperature on a central side of the substrate by a predetermined temperature (para. [0199], and [0206-0207] where a result effective variable is achieving the temperature needed by increasing or decreasing the cooling gas flow),
wherein a difference between the detected temperature of the outer peripheral side of the substrate and the detected temperature of the central side of the substrate is reduced by stopping the operation of the cooling the substrate and the operation of the heating the substrate during the DEPOSITION period (para. [0214, 0209, 0243] where controlling the center and the end portion of the substrate using the heater and the cooling (i.e. using one and/or both of them or neither for the purpose of enhancing in-plane thickness uniformity, is a result effective variable).
Claim 2: Ueno discloses wherein the process gas starts to be supplied into the process chamber when the STABLE period is being executed (para. [0183]).
Claim 3, 5: Ueno discloses (claim 3) wherein the process gas is supplied into the process chamber concurrently with a timing of starting the DEPOSITION period; (claim 5) wherein the process gas is supplied into the process chamber at a timing that is different from a timing of starting the DEPOSITION period. It is noted that Ueno teaches optimization of timing concurrently or differently (para. [0214]).
Claim 4: Ueno discloses further comprising performing a control such that the operation of the heating the substrate, the operation of the cooling the substrate, and the operation of the supplying the process gas are executed alternately and repeatedly a predetermined number of times (para. [0207]).
Claim 6: Ueno discloses further comprising: controlling at least a temperature of the substrate; and performing a feedback control during the operation of the heating the substrate (para. [0119]).
Claim 7: Ueno discloses a method of claim 1, the operation of the heating the substrate is executed at a set rate that gradually decreases from a process temperature; and the process gas is supplied into the process chamber during the executing the DEPOSITION period (para. [0152] where Ueno teaches controlling the heating to a reaction speed at which the film is deposited on the wafer to achieve a necessary outcome).
Claims 8, 9, 17: Ueno discloses (claim 8) wherein the process gas is supplied into the process chamber concurrently with a timing of starting the DEPOSITION period; (claim 9) wherein the process gas is supplied into the process chamber at a timing that is different from a timing of starting the DEPOSITION period; (claim 17) wherein the operation of the cooling the substrate and the operation of the heating the substrate is executed simultaneously during the STABLE period. It is noted that Ueno teaches optimization of timing concurrently or differently (para. [0214]).
Claim 10: Ueno discloses further comprising: controlling the operation of the heating the substrate by setting a preset temperature; and performing a control such that the preset temperature is lowered at a predetermined temperature drop rate and the process gas is supplied into the process chamber at a timing of starting the DEPOSITION period (para. [0198] where this is optimized).
Claims 11, 12, 13, 18: Ueno discloses (claim 11) regarding wherein the operation of the cooling the substrate and an operation of the supplying the process gas are executed simultaneously from a start of the DEPOSITION period for a specific time period; (claim 12) wherein the operation of the cooling the substrate and an operation of the supplying the process gas are executed simultaneously from a start of the STABLE period (interpreted as any time from 0 to infinite, para. [0200], [0214], and as note above, are controlled as necessary); (claims 13, 18) regarding wherein the operation of the cooling the substrate continues after a temperature in the processing chamber reaches the process temperature; (claim 15) wherein when the difference between the detected temperature of the outer peripheral side of the substrate and the detected temperature of the central side of the substrate is equal to or lower than the predetermined temperature for a predetermined time period, the DEPOSITION period is started (para. [0201-0214] where the cooling and respective temperatures can be controlled as necessary throughout the process).
Claim 14: Ueno discloses wherein the detected temperature of the central side of the substrate is the process temperature (para. [0158-0168]). 
Claim 16: Ueno discloses wherein the predetermined temperature is equal to or less than 1 degree C (see para. [0167] where Ueno discloses that they coincide via detection).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718